                                          Case 4:20-cv-03656-HSG Document 102 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TRAVELERS PROPERTY CASUALTY
                                   7     COMPANY OF AMERICA,                                  Case No. 20-cv-03656-HSG (KAW)

                                   8                     Plaintiff,
                                                                                              ORDER TERMINATING MOTION TO
                                   9              v.                                          COMPEL
                                  10     TOLL BROTHERS, INC., et al.,                         Re: Dkt. No. 100

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On August 17, 2021, the district court referred the pending motion to compel to the

                                  14   undersigned. (Dkt. No. 101.) The undersigned does not, however, entertain motions to compel,

                                  15   and instead requires parties to file joint discovery letters to address pending discovery disputes.

                                  16   (Judge Westmore’s General Standing Order ¶¶ 13-14, http://cand.uscourts.gov/kaworders.)

                                  17   Accordingly, the motion to compel is TERMINATED, and the parties are ordered to meet and

                                  18   confer to resolve the pending dispute without court intervention. If those efforts fail to fully
                                  19   resolve all issues of contention, the parties shall jointly write and file a letter outlining any

                                  20   remaining disputes consistent with the Court’s Standing Order by September 3, 2021, absent an

                                  21   extension by the Court. Failure to meet and confer in good faith or participate in the discovery

                                  22   letter process may result in the Court issuing an order to show cause as to why the requested

                                  23   discovery should not be compelled.

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 23, 2021

                                  26                                                      ______________________________________
                                                                                          KANDIS A. WESTMORE
                                  27                                                      United States Magistrate Judge
                                  28
                                       Case 4:20-cv-03656-HSG Document 102 Filed 08/23/21 Page 2 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
